DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 16, 19, 28, 33, 43, and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 28, the word “about” renders the claims indefinite because it is unclear whether the limitations following the word are part of the claimed invention. See MPEP §2173.05(d).
As to claims 1, 16, 19, 28, 43, 46, the phrase “may be” renders the claims indefinite because it is unclear whether the limitations following the word are part of the claimed invention. See MPEP §2173.05(d).
Claims 6 and 33 recites the limitation "the sonar sensor".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-23, 27-32, 34-50 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 2012/0061155 A1) in view of Wong et al. (US 2013/0226344 A1).
As to claims 1 and 28, Berger discloses a personal robotic system/method for manipulating physical objects in a human environment, comprising: a. an electromechanical mobile base (Fig. 1, mobile base assembly 4) configured to be controllably movable upon a substantially planar surface in a global coordinate system wherein a Z axis is defined perpendicular to the substantially planar surface; b. a torso assembly (Fig. 1, main body assembly 8) movably coupled to the mobile base such that the torso may be controllably moved in a direction substantially parallel to the Z axis; c. 
As to claims 2 and 29, Berger as modified by Wong further teaches a sensor (para. 0034) operatively coupled to the controller and configured to sense one or more factors regarding an environment in which the mobile base is navigated.
As to claims 5 and 32, Berger as modified by Wong further teaches the sensor comprises a laser range finder (para. 0027).
As to claims 7 and 34, Berger as modified by Wong further teaches wherein the sensor comprises an image capture device (para. 0034).
As to claims 8 and 35, Berger as modified by Wong further teaches the image capture device comprises a 3-D camera (para. 0054).
As to claims 9 and 36, Berger as modified by Wong further teaches the image capture device is coupled to the head assembly (para. 0034).
As to claims 3-4 and 30-31, both sonar sensor and laser range finder are well known measuring distance. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to have readily recognized the desirability and advantages of modifying the system/method of Berger by employing the well-known or conventional features of sonar sensor, to add sonar sensor to the robot to improve distance measuring or object detection.
As to claims 10-11 and 37-38, the placement of image capture device is just a design choice, because mounting the image capture device on mobile base or torso assembly would provide same function as mounting on the head assembly.
As to claims 12 and 39, Berger as modified by Wong further teaches wherein the mobile base comprises a differential drive configuration having two driven wheels (para. 0030).
As to claims 13 and 40, Berger as modified by Wong further teaches wherein each of the driven wheels is operatively coupled to an encoder (para. 0030) that is operatively coupled to the controller and configured to provide the controller with input information regarding a driven wheel position.
As to claims 14 and 41, the use of wheel encoders for navigation is well known. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to have readily recognized the desirability and 
As to claims 15 and 42, Berger as modified by Wong further teaches the controller is configured to operate the mobile base based at least in part upon signals from the sensor (para. 0054).
As to claims 16 and 43, Berger as modified by Wong further teaches the torso assembly is movably coupled to the mobile base such that the torso may be controllably elevated and lowered along an axis substantially parallel to the Z axis (para. 0029).
As to claims 17 and 44, Berger as modified by Wong further teaches wherein the head assembly comprises an image capture device (para. 0034).
As to claims 18 and 45, Berger as modified by Wong further teaches wherein the image capture device comprises a 3-D camera (para. 0054).
As to claims 19 and 46, Berger as modified by Wong further teaches wherein the image capture device is movably coupled to the head assembly such that it may be controllably panned or tilted relative to the head assembly (para. 0022).
As to claims 20 and 47, Berger as modified by Wong further teaches wherein the robotic arm comprises a non-electromechanical gravity compensation subsystem (para. 0037).
As to claims 21 and 48, Berger as modified by Wong further teaches wherein the gravity compensation subsystem comprises an at least partially compressed spring (para. 0037).
As to claims 22 and 49, Berger as modified by Wong further teaches wherein the gravity compensation subsystem is configured such that a load from the least partially compressed spring substantially counterbalances a gravitational load on the robotic arm (para. 0037).
As to claims 23 and 50, Berger as modified by Wong further teaches wherein the controller is configured to minimize destabilizing moments applied to the mobile base based at least in part upon one or more loads applied to the robotic arm (para. 0037).
As to claims 27 and 54, Berger as modified by Wong further teaches comprising a wireless transceiver configured to enable a teleoperating operator to remotely connect with the controller from a remote workstation, and to operate at least the mobile base (para. 0068).
Claims 24-26 and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Berger and Wong, as applied to claims 23 and 50 above, further in view of Kane et al. (US 2001/0000391 A1).
As to claims 24 and 51, Berger does not explicitly disclose the controller is configured to detect one or more loads based upon currents detected in one or more motors operatively coupled to the robotic arm. However, Kane teaches the use of current sensors to measure load on the robotic arm (para. 0006). Therefore, given the teaching of Kane, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to have readily recognized the desirability and advantages of modifying the system/method of Berger by employing the well-known or conventional features of current sensor, to detect loads carry by the robotic arm via current sensor on the motors.
As to claims 25 and 52, Kane further teaches comprising a sensor configured to produce a signal correlated with a load applied to the robotic arm (para. 0006).
As to claims 26 and 53, Kane further teaches wherein the sensor comprises a sensing element selected from the group consisting of a strain gauge, a piezoelectric crystal, a ferromagnetic element, a Bragg grating, an accelerometer, and a gyro (para. 0006).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661